Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Present application is child application of application number 16/445,488 which is now patented. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,120,013. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 5 of present application is merely broader version of claim 1 of patent ‘013. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (US 20170243230 A1) in view of Assenmacher (US 20190171849 A1)

	In regards to claim 1, Ross teaches, A method for representing a digital asset as a set of related objects, comprising: (See abstract)
selecting, via a user interface, a first content object; scalculating a first fingerprint for the first content object; determining other metadata for the first content object; selecting, via the user interface, a second content object; calculating a second fingerprint for the second content object; determining other metadata for the second content object; (See fig. 1A and paragraph 37, creating a digital fingerprint of a content object. Ross does not limit content object to be just one, therefore same process in fig. 1A can be applied to second content object by user upon selection. Also looking at fig. 2, and paragraph 43 teaches creating or calculating a second digital fingerprint of acquired image data of a target object. Initialization data (i.e. other metadata) for the image is acquired and added to database record, which are, “  For example, a description, manufacturer, model number, serial number, contents--a wide variety of data, selected as appropriate or useful depending on the type of object.” Also see paragraphs 23, 33, 43, smartphone camera application, which includes user interface for capturing image)
storing a transaction object comprising an identifier for the first content object, the first fingerprint, an identifier for the second content object, and the second fingerprint; (Ross teaches storing both identifier or specification of object with fingerprint (paragraph 35). Also see paragraph 36, Once one or more suitable digital fingerprints of an object are acquired, the object (actually some description of it) and corresponding fingerprint may be stored or "registered" in a database.  For example, in some embodiments, the fingerprint may comprise one or more feature vectors.  The database should be secure.  In some embodiments, a unique ID also may be assigned to an object.  An ID may be a convenient index in some applications. Also see paragraph 47, The system may store both positive and negative authentication transactions. Also see paragraphs 53, 81, 82)  
forwarding the first and second content objects for storage separately from the 15transaction object.  (See paragraph 32, store the optimal authentication region for a given class of objects. Also see paragraph 36, Once one or more suitable digital fingerprints of an object are acquired, the object (actually some description of it) and corresponding fingerprint may be stored or "registered" in a database.  For example, in some embodiments, the fingerprint may comprise one or more feature vectors.  The database should be secure.  In some embodiments, a unique ID also may be assigned to an object.  An ID may be a convenient index in some applications. Storing index or ID of an content object and fingerprint together rather than storing actual original content object along with fingerprint)

	Ross does not specifically teach a single object comprising identifier for first/second object and fingerprint for first/second object. Also Ross does not specifically teach, 10associating the transaction object with an identifier for a location within an immutable distributed ledger; and ...storage separately from the transaction object
However, Assenmacher further teaches aggregated verification fingerprint and/or root of hash tree that comprises identifier for first/second object and fingerprint for first/second object (See fig. 3, 5, abstract, and associated paragraphs, where each node represents a fingerprint of each respective service data item). Also, Assenmacher teaches, associating the transaction object with an identifier for a location within an immutable distributed ledger; and ...storage separately from the transaction object (See abstract, Each service data item is associated with a data item verification fingerprint.  A processing routine is conducted, in which an aggregated verification fingerprint is computed from at least a plurality of data item verification fingerprints using at least one one-way compression function, so that the aggregated verification fingerprint has a bit length…The aggregated verification fingerprint is then stored in at least one blockchain, so that a tamper-evident verification of each service data item is possible, while the storage of the aggregated verification fingerprint is decoupled from the service data items. Also see fig. 1, blockchains 13a-b, paragraph 125, 151, 153, generally the two blockchains 13a, 13b may be formed by a multitude of nodes.  For increased clarity, a summarized representation for this typical and so-called "distributed ledger" setup is shown in FIG. 1 to not obscure the present explanation...data items being...immutable... immutable--because changing the fingerprint requires changing all following blocks in a blockchain, which is generally computationally infeasible. Also see fig. 4 and paragraphs 161-163, As can be seen from FIG. 4, the aggregated verification fingerprint is stored in block n+1 as transaction n+1,1.  The associated transaction ID n+1,1 links to the storage position of the aggregated verification fingerprint and comprises the date/time the aggregated verification fingerprint was stored in the blockchain.)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Ross to comprise method further taught by Assenmacher because use of hash functions advantageously allows to map data of arbitrary length to the root R, which has a fixed length in this embodiment (Paragraph 134). Also, list of advantageous properties of the method and system of Assenmacher includes, providing consensus on data items, data items being irrevocable, immutable, durable, authentic, private, and globally visible for the following reasons: [0152] irrevocable--because of a non-replaceable chain of blocks in a blockchain confirming the one that contains the document's fingerprint, [0153] immutable--because changing the fingerprint requires changing all following blocks in a blockchain, which is generally computationally infeasible, [0154] durable--because it can persistently be stored by thousands of blockchain "nodes" worldwide, [0155] authentic--because it is computationally infeasible to fabricate a different document having the same fingerprint, [0156] private--because the service data item's contents cannot be reconstructed from its fingerprint, and [0157] globally visible--because everyone can inquire any of the thousands of nodes of the blockchain worldwide to retrieve the fingerprint.

In regards to claim 2, Ross-Assenmacher teaches the method of claim 1, wherein the steps of selecting a first and a second content object are performed as part of a guided workflow. (It is unclear what it means by “guided workflow”. Utilizing broadest reasonable interpretation, Examiner interprets, “work process by user/computer”. See Ross paragraph 23, 33, 37, 45, 49, user capturing images through a camera… For instance, an appropriately sized location box and crosshairs can automatically appear in the viewfinder of a smartphone camera application to help the user center the camera on the authentication region, and automatically lock onto the region and take the picture when the camera is focused on the correct area… FIG. 1 is a simplified flow diagram illustrating a method 100 for creating and storing or "registering" a digital fingerprint of an object in a database.  The process in one embodiment includes acquiring a digital image of the object, block 102, as discussed above.  A variety of image capture technologies and devices may be used as noted. the mobile device application may acquire image data of at least a portion of a target physical object.  The mobile device application may utilize a camera integrated or coupled to the devices 402 to acquire the image data, in some examples.  The mobile device application may analyze the image data to form a digital fingerprint)


20 In regards to claim 3, Ross-Assenmacher teaches the method of claim 2,  wherein the step of storing a transaction object is not performed until after both the first and second content objects are selected via the user interface, according parameters specified by the guided workflow. (It is unclear what it means by “guided workflow”. Utilizing broadest reasonable interpretation, Examiner interprets, “work process by user/computer”. “Parameter specified” thus can be interpreted in any way whether it is specified by user or the computer itself. As an example, paragraph 33 of Ross describes appropriately sized location box and crosshair automatically appearing on user’s screen and directs user to capture image first. Also, it is obvious that transaction object is stored after content objects are selected for extraction and generation of fingerprints. Without having an original content object to begin with, there would be no transaction object generated. See Ross paragraph 23, 33, 37, 45, 49, user capturing images through a camera… For instance, an appropriately sized location box and crosshairs can automatically appear in the viewfinder of a smartphone camera application to help the user center the camera on the authentication region, and automatically lock onto the region and take the picture when the camera is focused on the correct area… FIG. 1 is a simplified flow diagram illustrating a method 100 for creating and storing or "registering" a digital fingerprint of an object in a database.  The process in one embodiment includes acquiring a digital image of the object, block 102, as discussed above.  A variety of image capture technologies and devices may be used as noted. the mobile device application may acquire image data of at least a portion of a target physical object.  The mobile device application may utilize a camera integrated or coupled to the devices 402 to acquire the image data, in some examples.  The mobile device application may analyze the image data to form a digital fingerprint. Also see Assenmacher abstract, fig. 3, 5, and associated paragraphs, transaction object stored in blockchain)

In regards to claim 4, Ross-Assenmacher teaches the method of claim 1,  additionally comprising:  25selecting, via the user interface, either the first or second object that is an image object or a video object as a selected object; applying a crop, scale, or other visual transformation of the selected object to produce a transformed object; storing the transformed object and a fingerprint for the transformed object, within 30the transaction object.  (See Ross fig. 6 and paragraph 31, authentication image is generated by applying crop to the acquired/captured original image. See Ross paragraph 23, 33, 37, 45, 49, A variety of image capture technologies and devices may be used as noted. the mobile device application may acquire image data of at least a portion of a target physical object.  The mobile device application may utilize a camera integrated or coupled to the devices 402 to acquire the image data, in some examples.  The mobile device application may analyze the image data to form a digital fingerprint. Ross teaches storing both identifier and specification of object with fingerprint (paragraph 35). Also see paragraph 36, Once one or more suitable digital fingerprints of an object are acquired, the object (actually some description of it) and corresponding fingerprint may be stored or "registered" in a database.  For example, in some embodiments, the fingerprint may comprise one or more feature vectors.  The database should be secure.  In some embodiments, a unique ID also may be assigned to an object.  An ID may be a convenient index in some applications. Also see paragraph 47, The system may store both positive and negative authentication transactions. Also see paragraphs 53, 81, 82. Lastly see paragraph 32, The ability to define and store the optimal authentication region for a given class of objects offers significant benefits to the user)

Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (US 20170243230 A1) in view of Assenmacher (US 20190171849 A1), and further in view of Khan (US 20150341370 A1)

In regards to claim 5, Ross teaches, A method for providing visual indication of validation of content objects comprising: determining a first fingerprint for a first content object; selecting a second content object displayed via a user interface; calculating a second fingerprint using the second content object; (See fig. 1A and paragraph 37, creating a digital fingerprint of a content object. Ross does not limit content object to be just one, therefore same process in fig. 1A can be applied to second content object by user upon selection. Also looking at fig. 2, and paragraph 43 teaches creating or calculating a second digital fingerprint of acquired image data of a target object. Initialization data (i.e. other metadata) for the image is acquired and added to database record, which are, “  For example, a description, manufacturer, model number, serial number, contents--a wide variety of data, selected as appropriate or useful depending on the type of object.” Also see paragraphs 23, 33, 43, smartphone camera application, which includes user interface for capturing image)
using the …database to locate the first fingerprint that was previously mapped to the first content object;  10comparing the first fingerprint and the second fingerprint; validating the second data object by the further steps of: when the first and second fingerprints match, (See fig. 2, step 208-210, paragraph 43, queryig the database, block 208, for a record that matches the second digital fingerprint record.  "Matching" in this context may be relative to a threshold confidence level rather than a binary decision or to a match confidence level with some other object (e.g., identify an object as legitimate when it matches the reference of a legitimate object better (e.g., considerably better) than it matches any other object in the database).  The requisite confidence level may vary depending on the specific application.  The confidence level required may be varied dynamically responsive to the data and experience with a given system.  If no "matching" record is returned, decision 210, update the second record (the digital fingerprint of the target object), block 212, to reflect that no match was found.  If a match is returned, the matching record is updated to reflect the match, block 214 (for example, it may be linked to the second record).  The results may be returned to the user.)

Ross does not specifically teach, mapping the first fingerprint to an address within an immutable distributed 5ledger which contains metadata related to the first content object; using the immutable distributed ledger to locate …fingerprint 
However, Assenmacher further teaches, mapping the first fingerprint to an address within an immutable distributed 5ledger which contains metadata related to the first content object; using the immutable distributed ledger to locate …fingerprint (See abstract, Each service data item is associated with a data item verification fingerprint.  A processing routine is conducted, in which an aggregated verification fingerprint is computed from at least a plurality of data item verification fingerprints using at least one one-way compression function, so that the aggregated verification fingerprint has a bit length…The aggregated verification fingerprint is then stored in at least one blockchain, so that a tamper-evident verification of each service data item is possible, while the storage of the aggregated verification fingerprint is decoupled from the service data items. Also see fig. 1, blockchains 13a-b, paragraph 125, 151, 153, generally the two blockchains 13a, 13b may be formed by a multitude of nodes.  For increased clarity, a summarized representation for this typical and so-called "distributed ledger" setup is shown in FIG. 1 to not obscure the present explanation...data items being...immutable... immutable--because changing the fingerprint requires changing all following blocks in a blockchain, which is generally computationally infeasible. Also see fig. 4 and paragraphs 161-163, As can be seen from FIG. 4, the aggregated verification fingerprint is stored in block n+1 as transaction n+1,1.  The associated transaction ID n+1,1 links to the storage position of the aggregated verification fingerprint and comprises the date/time the aggregated verification fingerprint was stored in the blockchain. Lastly see fig. 9, step 96-97 and paragraph179-180)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Ross to comprise method further taught by Assenmacher because use of hash functions advantageously allows to map data of arbitrary length to the root R, which has a fixed length in this embodiment (Paragraph 134). Also, list of advantageous properties of the method and system of Assenmacher includes, providing consensus on data items, data items being irrevocable, immutable, durable, authentic, private, and globally visible for the following reasons: [0152] irrevocable--because of a non-replaceable chain of blocks in a blockchain confirming the one that contains the document's fingerprint, [0153] immutable--because changing the fingerprint requires changing all following blocks in a blockchain, which is generally computationally infeasible, [0154] durable--because it can persistently be stored by thousands of blockchain "nodes" worldwide, [0155] authentic--because it is computationally infeasible to fabricate a different document having the same fingerprint, [0156] private--because the service data item's contents cannot be reconstructed from its fingerprint, and [0157] globally visible--because everyone can inquire any of the thousands of nodes of the blockchain worldwide to retrieve the fingerprint.
Ross-Assenmacher teaches positive/negative authentication transaction based on fingerprint matching as well as informing user (Assenmacher, paragraph 181) however does not specifically teach displaying positive or negative icon on user’s screen, more precisely, displaying a positive icon adjacent the displayed second content object; 15or otherwise displaying a negative icon adjacent the displayed second content object.  
However, Khan further teaches, displaying a positive icon adjacent the displayed second content object; 15or otherwise displaying a negative icon adjacent the displayed second content object.  (See fig. 2 and associated paragraphs, check mark indicate positive icon and successful validation)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Ross-Assenmacher to comprise method further taught by Khan because it would have been desirable for user to view the validation result in a clear manner by use of check/fail marks as well as clearly indicating the result of the total validation (e.g. display of huge pass or fail as shown in fig. 2)). Such method would improve user interaction with user interface.

In regards to claim 6, Ross-Assenmacher-Khan teaches the method of claim 5,
additionally comprising: 20displaying metadata about the second content object when a user is interacting with at least one of the icons. (It is broad and unclear what it means by “interacting”. Simply displaying on the screen similar to fig. 2 in Khan in which user is currently viewing indicates that user is interacting with one of the icons (i.e. checkmark). Fig. 2 further displays metadata)

In regards to claim 7, Ross-Assenmacher-Khan teaches the method of claim 6,
 comprising performing bulk validation of multiple objects by repeating the step of validating for additional data objects.  (See Khan fig. 2 and paragraphs 58-60, Where a match to the issuing authority and database for the proffered credential 160 is made then the match results in one or more items of further data verification being performed…)

In regards to claim 8, Ross-Assenmacher-Khan teaches the method of claim 7,
 wherein performing bulk validation is executed autonomously without user input. (See Khan fig. 2 and paragraphs 58-60, Where a match to the issuing authority and database for the proffered credential 160 is made then the match results in one or more items of further data verification being performed…)

In regards to claim 9, Ross-Assenmacher-Khan teaches the method of claim 8,
 wherein the bulk validation is performed via an application 30programming interface (API) or via visual inputs and/or outputs.  (See Khan fig. 2 and paragraphs 58-60, Where a match to the issuing authority and database for the proffered credential 160 is made then the match results in one or more items of further data verification being performed… Specifically looking at fig. 2, visual input (i.e. driver license) is displayed and displaying output of validation result)

In regards to claim 10, Ross-Assenmacher-Khan teaches the method of claim 5, wherein the positive or negative icon is rendered in response to a user action with respect to a visual indication of the object including one or more of mouse over, mouse click, touch, force touch, hover, glance, eye tracking, gestures, hand gestures.  
(The claim is a method claim which does not necessarily recite that visual indication of the object is received by the computing device that is inputted by user. User inputs driver’s license as shown in fig. 3, reference number 315 and paragraph 69. Also see Ross paragraphs 23, 33, 37, 45, 49, user capturing images through a camera… For instance, an appropriately sized location box and crosshairs can automatically appear in the viewfinder of a smartphone camera application to help the user center the camera on the authentication region, and automatically lock onto the region and take the picture when the camera is focused on the correct area. User can also provide visual indication of the object by capturing image (i.e. initial process/step of the workflow) in which later can provide validation result taught by Ross, Assenmacher, and Khan)

In regards to claim 11, Ross-Assenmacher-Khan teaches the method of claim 6, wherein the display of metadata is rendered in response to a user action with respect to one of the icons, including one or more of mouse over, mouse click, touch, force touch, hover, glance, eye tracking, gestures, or hand gestures.  (It is broad and unclear what it means by “user action”. Simply displaying on the screen similar to fig. 2 in Khan in which user is currently “glancing” indicates that user is providing action with one of the icons (i.e. checkmark). See fig. 2, paragraphs 59-68, “Fail” is displayed in region of reference number 290 after no match to the issuing authority is made, which does not perform further data verification and results in “Red” indicator (paragraph 160).

10 In regards to claim 12, Ross-Assenmacher-Khan teaches the method of claim 5, wherein a positive or negative watermark is associated with a group of two or more data objects. (See Khan fig. 2, paragraphs 59-68, 160, displaying green/red indicator or fail/pass watermark 290 after checkmark is placed on (i.e. successful validation) data objects such as reference numbers 230, 240, 250, 255, 260, etc.) 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/Primary Examiner, Art Unit 2177